Exhibit 10.1

MORGAN STANLEY SENIOR FUNDING, INC.

1585 Broadway

New York, New York 10036

CONFIDENTIAL

January 7, 2014

Forest Laboratories, Inc.

909 Third Avenue

New York, NY 10022

Attn: Mr. A. Robert D. Bailey

Project Umbria

Commitment Letter

$1,900 million Senior Unsecured 364-Day Term Bridge Facility

Ladies and Gentlemen:

Forest Laboratories, Inc., a Delaware corporation (the “Company” or “you”) has
advised Morgan Stanley Senior Funding, Inc. (“MSSF”, “we”, “us” or the
“Commitment Party”) that you intend to acquire (the “Acquisition”) all of the
outstanding common stock or other equity interests of a confidential company
identified to us as “Umbria”, a Delaware corporation (the “Target”), pursuant to
an Agreement and Plan of Merger (the “Acquisition Agreement”), dated as of the
date hereof, made by and among you, FRX Churchill Sub, Inc., a newly created
Delaware corporation and a wholly owned subsidiary of the Company (“Merger
Sub”), FRX Churchill Holdings, Inc., a Delaware corporation and a wholly owned
subsidiary of the Company (“Purchaser”) and the Target. All references to
“dollars” or “$” in this Commitment Letter (as defined below) are references to
United States dollars. Capitalized terms used but not defined herein shall have
the respective meanings given to them in that certain Credit Agreement, dated as
of December 4, 2012 (as amended by Amendment No. 1 thereto, dated as of
December 2, 2013, and as otherwise amended from time to time prior to the date
first written above, the “Existing Credit Agreement”), made by and among the
Company, the various subsidiaries of the Company from time to time party thereto
as borrowers, the lenders from time to time party thereto (the “Existing
Lenders”), JPMorgan Chase Bank, N.A., as administrative agent, and the other
persons party thereto as agents, bookrunners and arrangers.

You have advised us that the total funding required to effect the Acquisition,
to repay and redeem the existing material indebtedness of the Target, and to pay
the fees and expenses incurred in connection therewith shall be provided solely
from:

(a) the issuance by the Company of senior unsecured notes or other
nonconvertible debt securities, in an offering pursuant to Rule 144A (“Rule
144A”) promulgated under the Securities Act of 1933, as amended (“Securities
Act”), or other private placement (the “Notes”), the incurrence of term loans or
other similar credit facility debt financings, and/or the issuance of equity,
equity-linked or convertible

 

Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

securities (collectively, the Notes and such other incurrence and issuances, the
“Company Issuances”), the total gross proceeds of which shall be up to $1,600
million; and/or

(b) in the event that the Company Issuances are not consummated in full on or
prior to the date of the consummation of the Acquisition, the incurrence by the
Company of senior unsecured 364-day bridge term loans (the “Bridge Loans”) under
a senior unsecured 364-day bridge term loan facility (the “Bridge Facility”), in
an aggregate principal amount equal to $1,900 million, less the aggregate amount
of all Company Issuances occurring on or prior to the date of the consummation
of the Acquisition, as described in the summary of terms and conditions attached
hereto as Exhibit A (the “Bridge Term Sheet”); and

(c) a drawing of revolving loans by the Company under the Existing Credit
Agreement in an amount equal to at least $200 million (the “Revolver Draw”); and

(d) cash on hand of the Company and its subsidiaries in an amount equal to at
least $900 million (the “Company Cash Contribution”).

The Acquisition, the entering into of this Commitment Letter, the entering into
of the Fee Letter (as defined below), the Company Issuances, the entering into
(and the initial borrowing under) the Bridge Facility (if necessary), the
Refinancing (as defined below), and the related transactions contemplated by the
foregoing as well as the payment of fees, commissions and expenses in connection
with each of the foregoing, are collectively referred to as the “Transactions.”
No other financing will be required for the Transactions.

1. Commitments. The Commitment Party is pleased to commit to provide 100% of the
Bridge Facility subject to and on the terms and conditions expressly set forth
herein and in the section entitled “Conditions Precedent” on Exhibit A hereto
and the additional conditions attached hereto as Exhibit B (the “Conditions Term
Sheet”; such Conditions Term Sheet, together with the Bridge Term Sheet, the
“Term Sheets”; and together with this letter agreement, the “Commitment
Letter”). It is agreed that (a) MSSF shall act as lead arranger, bookrunner and
syndication agent for the Bridge Facility (in such capacity, the “Lead
Arranger”); (b) MSSF shall act as administrative agent for the Bridge Facility
(in such capacity, the “Administrative Agent”; and (c) MSSF will have “left
lead” and highest placement on all marketing materials prepared in connection
with the Bridge Facility (and MSSF shall have all roles and responsibilities
commensurate with such “left lead” designation). It is further agreed that no
additional advisors, agents, co-agents, arrangers or bookmanagers will be
appointed (except as provided herein) and no Lender (as defined on Exhibit A
hereto) will receive compensation with respect to committing to the Bridge
Facility outside the terms contained in this Commitment Letter, or the fee
letter agreement executed simultaneously herewith (the “Fee Letter”), in order
to obtain its commitment to participate in the Bridge Facility, in each case
unless you and we so agree.

Notwithstanding the foregoing, until the date that is 15 business days from the
date hereof, you may appoint (a) a single additional person as a lead arranger
and bookrunner, and (b) up to four agents, co-agents or other similarly titled
persons (other than lead arrangers, bookrunners or book-running managers), in
each case in a manner and with economics

 

  2    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

determined by you in consultation with the Lead Arranger; provided, that
(i) each additional agent, co-agent, lead arranger or bookrunner shall receive
economics with respect to the Bridge Facility in proportion to its commitments
thereunder, (ii) in no event shall any additional agent, co-agent, lead
arranger, bookrunner or other titled person receive a greater proportion of the
aggregate economics in respect of the Bridge Facility than that retained by
MSSF, and (iii) in no event shall MSSF’s total economics with respect to the
Bridge Facility be reduced to less than 45% of the total economics in respect of
the Bridge Facility (it being understood that, to the extent you appoint
additional agents, co-agents, lead arrangers or bookrunners or confer other
titles in respect of the Bridge Facility, the commitments of the MSSF will be
reduced ratably by the amount of the commitments of such appointed entities upon
the execution by such appointed entities of customary joinder documentation,
and, thereafter, each such entity shall constitute a “Commitment Party”
hereunder).

You agree that the funding of the Bridge Facility shall not occur until the
conditions expressly set forth in this Section 1 of this Commitment Letter, in
the section entitled “Conditions Precedent” on Exhibit A hereto and on Exhibit B
hereto have been satisfied or waived (the date upon which all such conditions
precedent shall be satisfied or waived, the “Closing Date”). The conditions to
availability of the commitments and other obligations hereunder and of the
Bridge Facility are limited to those set forth in this Section 1 of this
Commitment Letter, in the section entitled “Conditions Precedent” on Exhibit A
hereto and on Exhibit B hereto, subject to the Certain Funds Provision, as set
forth below. The commitment and other obligations of the Commitment Party
hereunder are subject to the satisfaction or waiver of the following conditions
substantially concurrently with the funding of the Bridge Facility:

(a) the execution and delivery of definitive loan documentation by the Company
and the required guarantors (if any) for the Bridge Facility (the “Bridge
Facility Documentation”), which documentation shall be consistent with this
Commitment Letter and subject to Certain Funds Provision as set forth below;

(b) the absence, since the date of this Commitment Letter, of any development,
fact, change, event, effect, occurrence or circumstance that has had or would
reasonably be expected to have, individually or in the aggregate, a Target
Material Adverse Effect with respect to the Target. A “Target Material Adverse
Effect” shall mean any development, fact, change, event, effect, occurrence or
circumstance that, individually or in the aggregate, has a material adverse
effect on (A) the ability of the Target to consummate the “Merger” (as defined
in the Acquisition Agreement) or (B) the business, results of operations,
assets, liabilities or condition (financial or otherwise) of the Target and the
“Subsidiaries” (as defined in the Acquisition Agreement), taken as a whole, in
the case of each of the foregoing clauses (A) and (B), excluding any such
development, fact, change, event, effect, occurrence or circumstance to the
extent resulting from, relating to or arising from (a) other than for purposes
of the representations and warranties contained in Section 4.06 of the
Acquisition Agreement, or to the extent related to such representations and
warranties, the condition set forth in Section 7.02(a) of the Acquisition
Agreement, the announcement of the Acquisition Agreement or the identity of
Purchaser and its Affiliates (as defined in the Acquisition Agreement),
(b) Purchaser’s announcement or other disclosure of its plans or intentions

 

  3    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

with respect to the conduct after the Closing (as defined in the Acquisition
Agreement) of the business (or any portion thereof) of the Target or any of the
Subsidiaries, (c) changes in global or United States or foreign national or
regional economic, financial, regulatory or geopolitical conditions or events in
general, (d) changes in the credit, debt, financial or capital markets or
changes in interest or exchange rates, in each case, in the United States or
elsewhere in the world, (e) changes in Laws (as defined in the Acquisition
Agreement) affecting the Target and the Subsidiaries and their respective
clients and customers or GAAP (as defined in the Acquisition Agreement), or any
underlying accounting principles or the interpretation of any of the foregoing,
(f) earthquakes, hurricanes or other natural disasters, or acts of God,
(g) changes in the Target’s and the Subsidiaries’ industries in general or the
markets they primarily operate in, or changes in the general business or
economic conditions affecting such industries or markets, (h) any military
conflict, outbreak or escalation of hostilities or war or act of foreign or
domestic terrorism, (i) any action taken or omitted to be taken by, or at the
written request of, Purchaser, Merger Sub or any of their respective Affiliates
(as defined in the Acquisition Agreement) after the date hereof and on or prior
to the Closing Date (as defined in the Acquisition Agreement), (j) any failure,
in and of itself, by the Target or any Subsidiary to meet internal or published
projections, forecasts or estimates of the Target or any Subsidiary (provided,
however, that any effect that caused or contributed to such failure to meet
projections, forecasts or estimates shall not be excluded under this clause
(j)), or (k) any action taken by the Target or any Subsidiary as expressly
required by the Acquisition Agreement, except, in the cases of clauses (c), (d),
(e), (f), (g) and (h), to the extent that any such development, fact, change,
event, effect, occurrence or circumstance, individually or in the aggregate,
materially disproportionately affected the Target or the Subsidiaries as
compared to other Persons (as defined in the Acquisition Agreement) engaged in
the same industry; and

(c) the satisfaction or waiver of the other conditions to the funding of the
Bridge Facility set forth on Exhibit B hereto.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Bridge
Facility Documentation or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (i) the only
representations the making or accuracy of which shall be a condition to
availability of the Bridge Facility on the Closing Date shall be (A) such of the
representations made by (or with respect to) the Target and its subsidiaries in
the Acquisition Agreement that are material to the interests of the Lenders, but
only to the extent that you have (or your affiliate has) the right (taking into
account any applicable cure periods) to terminate your (or its) obligations
under the Acquisition Agreement, or to decline to consummate the Acquisition
(pursuant to the terms thereof) as a result of a breach of one or more of such
representations in the Acquisition Agreement (the “Acquisition Agreement
Representations”), and (B) the Specified Representations (as defined below) as
they relate to the Company and its subsidiaries; and (ii) the terms of the
Bridge Facility Documentation shall be in a form such that they do not impair
availability of the Bridge Facility on the Closing Date if the conditions
expressly set forth in this Section 1 of this Commitment Letter, in the section
entitled “Conditions Precedent” on Exhibit A hereto and on Exhibit B hereto are
satisfied. For purposes hereof, “Specified Representations” means the
representations and warranties of the Company and the guarantors set forth in
the Bridge Facility Documentation relating as to due organization,

 

  4    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

corporate power and authority, and due authorization, execution, delivery and
enforceability of the Bridge Facility Documentation, the Bridge Facility
Documentation not conflicting with charter documents, solvency of the Company
and its subsidiaries on a consolidated basis after giving effect to the
Transactions (with solvency to be defined in a manner consistent with the form
of solvency certificate set forth in Annex I attached to Exhibit B hereto), the
FCPA (in a representation substantially the same as the representation the
Company made in the purchase agreement entered into in connection with the
issuance of the Company’s Existing Notes (as defined on Exhibit A hereto)), and
the representations to be included in the Bridge Facility Documentation that are
the same as the representations in Section 3.08, Section 3.12, Section 3.18 and
Section 3.19 of the Existing Credit Agreement (this paragraph, and the
provisions herein, being the “Certain Funds Provision”).

2. Syndication. The Lead Arranger reserves the right, prior to or after the
Closing Date, to syndicate all or part of the Commitment Party’s commitment for
the Bridge Facility to one or more financial institutions or institutional
lenders identified by the Lead Arranger in consultation with you (and subject to
your consent, such consent not to be unreasonably withheld, delayed or
conditioned). Notwithstanding the Lead Arranger’s right to syndicate the Bridge
Facility and receive commitments with respect thereto, (i) the Commitment Party
will not be relieved, released or novated from its obligations hereunder,
including its obligation to fund all or any portion of its commitments hereunder
until the Closing Date has occurred (other than as provided in the second
paragraph of Section 1 above) and (ii) unless you otherwise agree in writing,
the Commitment Party shall retain exclusive control over all rights and
obligations with respect to its commitments in respect of the Bridge Facility,
including all rights with respect to consents, modifications, supplements,
waivers and amendments, until the Closing Date has occurred. Without limiting
your obligations to assist with syndication efforts as set forth herein, the
Commitment Party agrees that completion of such syndications is not a condition
to its commitments hereunder.

The Lead Arranger intends to commence syndication efforts promptly after the
execution of this Commitment Letter by you and, until the later to occur of
(x) the Closing Date and (y) the end of the Syndication Period, you agree to
actively assist the Lead Arranger in achieving a syndication in respect of the
Bridge Facility that is reasonably satisfactory to the Lead Arranger. Such
syndication will be accomplished by a variety of means, including direct contact
during the syndication of the Bridge Facility between senior management and
advisors of you and the proposed syndicate members for such Facility and
representatives of S&P and Moody’s (each as defined below). The Lead Arranger
will exclusively manage, in consultation with you, all aspects of the
syndication, including the timing, scope and identity of potential lenders, any
agency or other title designations or roles awarded to any potential lender
(subject to the second paragraph of Section 1 above), any compensation provided
to each potential lender from the amount paid to the Lead Arranger pursuant to
this Commitment Letter and the Fee Letter and the final allocation of the
commitments in respect of the Bridge Facility among the Lenders.

To assist the Lead Arranger in its syndication efforts, you hereby covenant and
agree, until the later to occur of (x) the Closing Date and (y) the end of the
Syndication Period:

(a) to provide and cause your advisors to provide, and to use your

 

  5    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

commercially reasonable efforts to cause the Target, its subsidiaries and its
advisors to provide, the Lead Arranger and the other relevant syndicate members
upon request with customary marketing information reasonably requested by the
Lead Arranger, including but not limited to, the Projections (as defined below)
and financial and other information, reports, memoranda and evaluations prepared
by, on behalf or at the direction of you, the Target or its subsidiaries or your
or their respective advisors;

(b) to assist in the preparation of one or more confidential information
memoranda (including public and private versions thereof) and other materials,
in each case in form and substance customary for transactions of this type to be
used in connection with the syndication of the Bridge Facility (collectively,
the “Confidential Memorandum”);

(c) to use your commercially reasonable efforts to ensure that any syndication
efforts of the Lead Arranger benefit from your and your subsidiaries’ existing
lending and investment banking relationships;

(d) to use commercially reasonable efforts to obtain public corporate credit or
family ratings (but no specific rating) of the Borrower after giving effect to
the Transactions and ratings (but no specific rating) for the Notes from Moody’s
Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Rating Services, a
division of The McGraw-Hill Companies, Inc. (“S&P”) (collectively, the
“Ratings”);

(e) to otherwise assist the Lead Arranger in its syndication efforts, including
by making available your officers, representatives and advisors, in each case at
such times and, to the extent applicable, places, to be mutually agreed and to
attend and make presentations regarding the business and prospects of the
Company at one or more meetings with potential Lenders, and with representatives
of Moody’s and S&P; and

(f) prior to and until the earlier of a Successful Syndication (as defined in
the Fee Letter) and 60 days after the Closing Date (the “Syndication Period”),
neither the Borrower nor any of its subsidiaries shall, and you shall use
commercially reasonable efforts to ensure that neither the Target nor any of its
subsidiaries shall, syndicate or issue any competing issues of debt securities
or syndicated credit facilities (in each case, other than the Notes, any other
Company Issuances in lieu of the Notes or the Bridge Loans as may be agreed
between the Company and the Lead Arranger, the Bridge Facility or any
indebtedness of the Target permitted to be incurred pursuant to the Acquisition
Agreement, in each case, that could reasonably be expected to adversely affect
the syndication of the Bridge Facility, without the prior written consent of the
Lead Arranger (not to be unreasonably withheld or delayed).

For the avoidance of doubt, you will not be required to provide any information
to the extent that the provision thereof would violate any attorney-client
privilege, law, rule or regulation, or any obligation of confidentiality binding
upon you, the Target or any of your or its respective affiliates.
Notwithstanding anything herein to the contrary, the only financial statements
that shall be required to be provided to the Commitment Party as a condition to
the commitments hereunder or the funding of the Bridge Facility on the Closing
Date shall be those

 

  6    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

required to be delivered pursuant to Exhibit B hereto. Notwithstanding anything
to the contrary contained in this Commitment Letter or the Fee Letter or any
other letter agreement or undertaking concerning the financing of the
Transactions to the contrary, (i) none of the foregoing clauses (a) through
(f) shall constitute a condition to the commitments hereunder or the funding of
the Bridge Facility on the Closing Date (except to the extent also set forth in
Section 1 of this Commitment Letter or on Exhibit B hereto) and (ii) the
Commitment Party’s commitments hereunder are not subject to the commencement or
completion of syndication of the Bridge Facility or to receipt of the Ratings.
The only financial statements that shall be required to be provided to the Lead
Arranger, the Lenders or any Commitment Party in connection with the syndication
of the Bridge Facility shall be those required to be delivered pursuant to
paragraph 7 of Exhibit B hereto.

3. Information. You represent and warrant that (a) (to your knowledge as to
information concerning the Target and its subsidiaries and its business) all
written information (other than the Projections referred to below, estimates,
forward-looking statements and other information of a general economic or
industry specific nature), that has been or will be made available by you or by
any of your representatives (or on your or their behalf) in connection with the
Transactions (the “Information”) to the Commitment Party or to any Lender or any
potential Lender does not or will not when furnished, when taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading in
the light of the circumstances under which such statements were or are made
(after giving effect to all supplements and updates thereto from time to time);
and (b) all financial projections (the “Projections”) that have been or will be
prepared by you or on your behalf or by any of your representatives and made
available to the Commitment Party or to any Lender or any potential Lender in
connection with the Transactions have been, or will be, prepared in good faith
based upon assumptions you believed to be reasonable at the time such
Projections were being furnished to the Commitment Party, Lender or potential
Lender (it being understood that such financial projections are subject to
significant uncertainties and contingencies, many of which are beyond your
control, that no assurance can be given that any particular financial
projections will be realized, that actual results may differ and that such
differences may be material). The Projections do not constitute a guarantee of
performance.

You agree that, if at any time prior to the end of the Syndication Period, any
of the representations or warranties in the preceding paragraph would be
incorrect in any material respect if the Information or Projections were being
furnished, and such representations and warranties were being made, at such
time, then you will promptly supplement, or cause to be supplemented, the
Information and Projections so that such representations and warranties will be
correct at such time (or as to information concerning the Target and its
subsidiaries and its business, correct at such time to your knowledge), it being
understood in each case that such supplementation shall cure any breach of such
representation or warranty. The accuracy of the foregoing representations and
warranties, whether or not cured, shall not be a condition to the obligations of
the Commitment Party hereunder or the funding of the Bridge Facility on the
Closing Date. You agree that, in issuing the commitments hereunder and in
arranging and syndicating the Bridge Facility, we will be entitled to use and
rely on the Information and the Projections furnished by you or on your behalf
or on behalf of the Target without independent verification thereof.

 

  7    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

You acknowledge that (a) the Lead Arranger may make available the Confidential
Memorandum and other marketing materials and presentations prepared with respect
to Bridge Facility and the marketing thereof (“Company Materials”) to potential
Lenders by posting the Confidential Memorandum and other Company Materials on
IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain potential Lenders (such Lenders, “Public Lenders”
(and all other Lenders being “Private Lenders”)) may have personnel that do not
wish to receive material non-public information (within the meaning of the
United States federal securities laws, “MNPI”) with respect to the Company, the
Target, their respective affiliates or any other entity, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such entities’ securities. You
further agree to assist, at the request of the Lead Arranger, in the preparation
of a version of the Confidential Memorandum or other Company Materials not
containing MNPI (the “Public Lender Information”) to be distributed to potential
Public Lenders. It is understood that in connection with your assistance
described above, customary authorization letters will be included with the
Company Materials that authorize the distribution thereof to prospective Lenders
(and in the case of the Public Lender Information that confirms the absence of
MNPI therein), include a customary representation as to the accuracy of such
Company Materials (in the case of Company Materials provided only to Private
Lenders, when taken together with the Public Lender Information), and exculpate
us, you, the Target and our, your and their respective affiliates, with respect
to any liability related to the use or misuse of the contents of the Company
Materials or related offering and marketing materials by the recipients thereof.
You further agree that, at our reasonable request, you shall identify Public
Lender Information by clearly and conspicuously marking the same as “PUBLIC” (it
being understood that you shall not otherwise be under any obligation to mark
any Information as “PUBLIC”). You acknowledge that the following documents will
contain solely Public Lender Information, unless you advise the Lead Arranger in
writing (including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to potential Private
Lenders: (i) drafts and final definitive documentation (other than specified
schedules) with respect to the Bridge Facility; (ii) administrative materials
prepared by the Lead Arranger for potential Lenders (e.g. a lender meeting
invitation, allocation and/or funding and closing memoranda); and
(iii) notification of changes in the terms of the Bridge Facility.

4. Costs, Expenses and Fees. You agree, to pay or reimburse the Lead Arranger,
the Administrative Agent and the Commitment Party for all reasonable and
documented costs and expenses incurred by the Lead Arranger, the Administrative
Agent and the Commitment Party or their affiliates (whether incurred before or
after the date hereof) in connection with the Bridge Facility and the
preparation, negotiation, execution and delivery of this Commitment Letter and
Fee Letter, and the Bridge Facility Documentation, including without limitation,
the reasonable fees and disbursements of counsel identified on Exhibit A hereto.
The foregoing provisions in this paragraph shall be superseded in each case by
the corresponding provisions contained in the Bridge Facility Documentation upon
execution thereof. You further agree to pay all reasonable and documented costs
and expenses of the Lead Arranger, the Administrative Agent and the Commitment
Party and their respective affiliates (including, without limitation, fees and
disbursements of counsel) incurred in connection with the enforcement of any of
its rights and remedies hereunder. In addition, you hereby agree to pay when and
as due the fees described in the Fee Letter. Once paid, all such fees shall not
be refundable under any circumstances.

 

  8    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

5. Indemnity. You agree to indemnify and hold harmless each of the Lead
Arranger, the Administrative Agent, and the Lenders and their respective
affiliates (including, without limitation, controlling persons) and each
director, officer, employee, advisor, agent, successor, partner, representative
and permitted assigns of each of the foregoing (each an “Indemnified Person”)
from and against any and all actions, suits, investigation, inquiry, claims,
losses, damages, liabilities, expenses or proceedings of any kind or nature
whatsoever (“Losses”) which may be incurred by or asserted against or involve
any such Indemnified Person as a result of or arising out of or in connection
with or resulting from this Commitment Letter, the Fee Letter, the Bridge
Facility, the use of proceeds thereof, the Transactions or the other
transactions contemplated thereby (regardless of whether any such Indemnified
Person is a party thereto and regardless of whether such matter is initiated by
a third party or otherwise) (any of the foregoing, a “Proceeding”), and you
agree to reimburse each Indemnified Person upon demand for any reasonable and
documented legal expenses of one firm of counsel for all such Indemnified
Persons, taken as a whole and, if necessary, of a single local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) plus any required regulatory counsel for all such
Indemnified Persons, taken as a whole (and, in the case of (i) a conflict of
interest where the Indemnified Person affected by such conflict informs you of
such conflict or (ii) a reasonable determination by an Indemnified Person that
there may be legal defenses available to it which are different from or in
addition to those available to the other Indemnified Persons, and, in each case,
thereafter retains its own counsel, of one additional firm of counsel for each
such group of similarly-situated affected Indemnified Persons, taken as a whole)
or other reasonable and documented out of pocket expenses incurred in connection
with investigating, defending, preparing to defend or participating in any such
Proceeding; provided, however, that no Indemnified Person will be indemnified
for (A) any such Losses (1) to the extent determined by a final, nonappealable
judgment of a court of competent jurisdiction to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnified Person or a
material breach by such Indemnified Person or any related Indemnified Person of
its obligations under this Commitment Letter or the Fee Letter or (2) arising
out of any Proceeding that does not involve an act or omission of you or any of
your affiliates and that is brought by an Indemnified Person against any other
Indemnified Person (other than in its capacity as an arranger or agent under the
Bridge Facility), or (B) any settlement entered into by such Indemnified Person
without your written consent (such consent not to be unreasonably withheld or
delayed) (provided that the foregoing indemnity will apply to any such
settlement referred to in this clause (B) in the event you were offered the
ability to assume the defense of the action that was the subject matter of such
settlement and elected not to assume the defense). In the case of any Proceeding
to which the indemnity in this paragraph applies, such indemnity and
reimbursement obligations shall be effective, whether or not such Proceeding is
brought by you, the Target, any of your or their respective security holders or
creditors and whether or not any aspect of the Commitment Letter, the Fee
Letter, the Bridge Facility or any of the Transactions is consummated.
Notwithstanding any other provision of this Commitment Letter, (I) no
Indemnified Person shall be liable for damages arising from the unauthorized use
by others of information or other materials obtained through electronic,
telecommunications or other information transmission, except to the extent such
damages are found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnified Person or any related indemnified person, and
(II) notwithstanding any other provisions of this Commitment Letter to the
contrary, none of

 

  9    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

we, you, the Target or any other Indemnified Person shall be liable for any
indirect, special, punitive or consequential damages incurred in connection with
the Transactions or the other transactions contemplated by this Commitment
Letter; provided that your indemnification obligations to us or any other
Indemnified Person shall include Losses arising from any third party claims for
such damages.

You will not, without the prior written consent of the Indemnified Person,
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is a party thereto) unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of each Indemnified Person from all liability arising out of such
Proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such Indemnified
Person.

6. Confidentiality. This Commitment Letter is furnished solely for your benefit,
and may not be relied upon or enforced by any other person or entity other than
the parties hereto, the Lenders and the Indemnified Persons. This Commitment
Letter is delivered to you on the condition that neither the existence of this
Commitment Letter nor the Fee Letter nor any of their contents shall be
disclosed, directly or indirectly, to any other person or entity without the
prior written approval of the Commitment Party (such approval not to be
unreasonably withheld or delayed) except to your directors, officers, employees
and advisors who are directly involved in the negotiation of the Transactions (
“Controlled Affiliates”) and the Controlled Affiliates of the Target, in each
case on a “need-to-know” basis and only in connection with the evaluation of the
Transactions; provided that any disclosure of the Fee Letter or its terms or
substance to the Target or their respective directors, officers, employees and
advisors shall be redacted in a manner reasonably satisfactory to the Commitment
Party unless the Commitment Party otherwise agrees. Notwithstanding the
foregoing, (i) you may disclose the Commitment Letter (but not the Fee Letter)
in any syndication or other marketing materials in connection with the Bridge
Facility or in connection with any public filing relating to the Transactions,
(ii) you may file a copy of any portion of this Commitment Letter (but, for the
avoidance of doubt, not the Fee Letter) in any public record in which it is
required by law to be filed, (iii) you may disclose the existence and contents
of this Commitment Letter, including Exhibit A hereto to any rating agency or
other person in connection with the Transactions to the extent necessary to
satisfy your obligations or the conditions hereunder, (iv) you may make such
other public disclosures of any of the terms and conditions hereof pursuant to
the order of any court or administrative agency in any pending legal, judicial
or administrative proceeding, or as otherwise required by law or compulsory
legal process or to the extent requested or required by governmental and/or
regulatory authorities, in each case based on the reasonable advice of your
legal counsel (in which case you agree, to the extent practicable and not
prohibited by applicable law, to inform us promptly thereof prior to disclosure)
and (v) you may disclose the aggregate fee amounts contained in the Fee Letter
as part of Projections, pro forma information or a generic disclosure of
aggregate sources and uses related to fee amounts related to the Transactions to
the extent customary or required in marketing materials for the Bridge Facility
or the Notes or in any public filing relating to the Transactions.

The Commitment Party and its affiliates will use all confidential information
provided to it or such affiliates by or on behalf of you hereunder or in
connection with the

 

  10    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

Acquisition and the related Transactions solely for the purpose of providing the
services which are the subject of this Commitment Letter and shall treat
confidentially all such information and shall not publish, disclose or otherwise
divulge, such information; provided that nothing herein shall prevent the
Commitment Party or its affiliates from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding, or otherwise as required
by applicable law or compulsory legal process based on the advice of counsel (in
which case the Commitment Party agrees, to the extent practicable and not
prohibited by applicable law, to inform you promptly thereof prior to
disclosure), (b) upon the request or demand of any regulatory authority having
jurisdiction over the Commitment Party or any of its affiliates (in which case
the Commitment Party agrees, to the extent practicable and not prohibited by
applicable law, to inform you promptly thereof prior to disclosure), (c) to the
extent that such information becomes publicly available other than by reason of
improper disclosure by the Commitment Party or any of its affiliates or any
related parties thereto in violation of any confidentiality obligations owing to
you or any of your affiliates (including those set forth in this paragraph),
(d) to the extent that such information is received by the Commitment Party from
a third party that is not, to the Commitment Party’s knowledge, subject to
confidentiality obligations owing to you or any of your affiliates or related
parties, (e) to the extent that such information is independently developed by
the Commitment Party, (f) to the Commitment Party’s affiliates and to its and
its affiliates’ respective directors, officers, employees, legal counsel,
independent auditors, professionals and other experts or agents who need to know
such information in connection with the Transactions and who are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential, (g) to potential or
prospective Lenders, participants or assignees, in each case who agree to be
bound by the terms of this paragraph or (h) for purposes of establishing a “due
diligence” defense; provided that the disclosure of any such information to any
potential or prospective Lenders, participants or assignees referred to above
shall be made subject to the acknowledgment and acceptance by such potential or
prospective Lender, participant or assignees that such information is being
disseminated on a confidential basis in accordance with the standard syndication
processes of the Commitment Party or customary market standards for
dissemination of such type of information. The Commitment Party’s and its
affiliates’, if any, obligations under this paragraph shall terminate
automatically and be superseded by the confidentiality provisions in the Bridge
Facility Documentation upon the initial funding thereunder; provided that if the
Closing Date does not occur, this paragraph shall automatically terminate on the
second anniversary of the date hereof.

7. Patriot Act. We hereby notify you that pursuant to the requirements of the
USA Patriot Act, Title III of Pub. L. 107-56 (October 26, 2001) (as amended, the
“Patriot Act”), we and the other Lenders are required to obtain, verify and
record information that identifies the Company and the Target and its
subsidiaries, which information includes the name, address, tax identification
number and other information regarding them that will allow any of us or such
Lender to identify the Company and the Target in accordance with the Patriot
Act. This notice is given in accordance with the requirements of the Patriot Act
and is effective on behalf of the Commitment Party and each other Lender.

8. Governing Law, Waiver of Jury Trial, Etc. This Commitment Letter and the Fee
Letter shall be governed by, and construed in accordance with the laws of the
State of New York without regard to principles of conflicts of law to the extent
that the

 

  11    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

application of the laws of another jurisdiction will be required thereby;
provided, however, that (a) the interpretation of the definition of “Target
Material Adverse Effect” and whether there shall have occurred a Target Material
Adverse Effect, (b) whether the Acquisition has been consummated as contemplated
by the Acquisition Agreement and (c) the determination of whether the
representations made by the Target are accurate and whether as a result of any
inaccuracy of any such representations you (or your applicable affiliates) have
the right to terminate your (or their) obligations, or have the right not to
consummate the Acquisition, under the Acquisition Agreement, shall be determined
pursuant to the Acquisition Agreement, which is governed by, and enforced
pursuant to, the laws of the State of Delaware, its rules of conflict of laws
notwithstanding, and so far as applicable, the merger provisions of the DGCL (as
defined in the Acquisition Agreement, in accordance with Section 9.08 of the
Acquisition Agreement. Any right to trial by jury with respect to any claim,
action, suit or proceeding arising out of or contemplated by this Commitment
Letter and/or the related Fee Letter is hereby waived. Each Party hereto hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of the
federal and New York State courts located in the City of New York, Borough of
Manhattan (and appellate courts thereof) in connection with any dispute related
to this Commitment Letter or the Fee Letter or any matters contemplated hereby
or thereby and agrees that any service of process, summons, notice or document
by registered mail addressed to you shall be effective service of process for
any suit, action or proceeding relating to any such dispute. Each party hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection to the laying of venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding has been brought in an inconvenient forum. A final judgment in any
such suit, action or proceeding may be enforced in any jurisdiction by suit on
the judgment or in any other manner provided by law.

9. Other Activities; No Fiduciary Relationship; Other Terms.

As you know, the Commitment Party is a full service securities firms engaged,
either directly or indirectly through its affiliates in various activities,
including securities trading, investment management, financing and brokerage
activities and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, the Commitment Party
and its affiliates may actively trade the debt and equity securities (or related
derivative securities) of the Company, the Target or other companies which may
be the subject of the arrangements contemplated by this Commitment Letter for
their own account and for the accounts of their customers and may at any time
hold long and short positions in such securities. The Commitment Party and its
affiliates may also co-invest with, make direct investments in, and invest or
co-invest client monies in or with funds or other investment vehicles managed by
other parties, and such funds or other investment vehicles may trade or make
investments in securities or other debt obligations of the Company, the Target
or their respective affiliates, or other companies which may be the subject of
the arrangements contemplated by this Commitment Letter.

The Lead Arranger, the Administrative Agent and the Commitment Party and their
respective affiliates may have economic interests that conflict with those of
the Target or the Company, and may provide financing or other services to
parties whose interests conflict with yours or the Target’s. You agree that the
Lead Arranger, the Administrative Agent and the

 

  12    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

Commitment Party will act under this agreement as an independent contractor and
that nothing in this Commitment Letter or the Fee Letter or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Lead Arranger, the Administrative Agent and the
Commitment Party on the one hand and the Target or the Company, or their
respective management, stockholders or affiliates on the other hand. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Lead Arranger, the Administrative Agent and the Commitment Party, on the one
hand, and you on the other, (ii) in connection therewith and with the process
leading to such transaction the Commitment Party is acting solely as a principal
and not as a fiduciary of you or your affiliates, management, stockholders,
creditors or any other person, (iii) the Lead Arranger, the Administrative Agent
and the Commitment Party have not assumed an advisory or fiduciary
responsibility in favor of you or your affiliates, management, stockholders or
creditors with respect to the Transactions or the process leading thereto
(irrespective of whether the Lead Arranger, the Administrative Agent or the
Commitment Party, or any of their respective affiliates, had advised or is
currently advising you on other matters) or any other obligation to you except
the obligations expressly set forth in this Commitment Letter and the Fee
Letter, and (iv) you have consulted your legal, tax and financial advisors to
the extent you deemed appropriate.

You further acknowledge and agree that you and your subsidiaries are responsible
for making your and their own independent judgment with respect to the
Transactions and the process leading thereto. In addition, please note that the
Lead Arranger, the Administrative Agent and the Commitment Party and their
respective affiliates do not provide accounting, tax or legal advice. You and
your subsidiaries agree that you or they will not claim that the Lead Arranger,
the Administrative Agent or the Commitment Party or any of their respective
affiliates has rendered advisory services or any nature or respect, or owes a
fiduciary or similar duty to you or any of your subsidiaries, in connection with
the Transactions or the process leading thereto.

We reserve the right to employ the services of one or more of our affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to such affiliates certain fees payable to us in such manner
as we and such affiliates may agree in our sole discretion. You also agree that
the Commitment Party may, subject to the syndication provisions in Section 2
above, at any time and from time to time assign all or any portion of its
respective commitments hereunder to one or more of its respective affiliates.
You acknowledge that the Commitment Party may share with any of its affiliates,
and such affiliates may share with the Commitment Party, any information related
to the Transactions, you, the Target, any of your or their subsidiaries or any
of the matters contemplated hereby in connection with the Transactions subject
to the terms set forth in Section 6 hereof.

10. Acceptance, Termination, Amendment, etc. Please indicate your acceptance of
the terms of this Commitment Letter and the Fee Letter by returning to us
executed counterparts hereof and thereof by no later than 11:59 p.m., New York
time, on January 7, 2014. Thereafter, the commitments and other obligations of
the Commitment Party set forth in this Commitment Letter shall automatically
terminate unless each of the Lenders shall in their discretion agree to an
extension, upon the earliest to occur of (i) the execution and delivery of
Bridge Facility Documentation by all of the parties thereto and the consummation
of the

 

  13    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

Acquisition; (ii) the later of (x) 5:00 p.m., New York time, on the sixth month
anniversary of the date hereof, and (y) if all of the conditions in Section 7.01
of the Acquisition Agreement are satisfied and the “Marketing Period” (as
defined in the Acquisition Agreement) has commenced but has not yet ended, the
fifth Business Day after the end of the Marketing Period, in each case if the
Bridge Facility Documentation shall not have been executed and delivered by all
such parties thereto; and (iii) the valid termination of the Acquisition
Agreement in accordance with its terms prior to the closing of the Acquisition;
provided that the termination of any commitment pursuant to this sentence does
not prejudice our or your rights and remedies in respect of any breach of this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter constitute the entire agreement and
understanding between you and your subsidiaries and affiliates and the
Commitment Party with respect to the Bridge Facility and supersedes all prior
written or oral agreements and understandings relating to the specific matters
hereof. No individual has been authorized by the Commitment Party or any of its
affiliates to make any oral or written statements that are inconsistent with
this Commitment Letter or the Fee Letter.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Bridge Facility
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the commitment provided hereunder
is subject to conditions precedent as provided herein. Reasonably promptly after
the execution of this Commitment Letter, the parties hereto shall proceed with
the negotiation of the Bridge Facility Documentation for the purpose of
executing and delivering the Bridge Facility Documentation substantially
simultaneously with the consummation of the Acquisition.

Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter. Delivery of an executed counterpart of a signature page to
this Commitment Letter and the Fee Letter by facsimile or electronic “.pdf”
shall be effective as delivery of a manually executed counterpart of this
Commitment Letter and the Fee Letter. This Commitment Letter and the Fee Letter
may be executed in any number of counterparts, and by the different parties
hereto on separate counterparts, each of which counterpart shall be an original,
but all of which shall together constitute one and the same instrument. The
provisions of Sections 2, 3, 4, 5, 6, 8, 9 and this Section 10 shall survive
termination of this Commitment Letter; provided that Sections 2 and 3 shall
survive only if the Closing Date occurs and provided further that the
indemnification and expense reimbursement provisions contained in the Bridge
Facility Documentation shall supersede your indemnification and expense
reimbursement obligations hereunder. This Commitment Letter may not be amended
or any provision hereof waived or modified except by an instrument in writing
signed by the parties hereto. This Commitment Letter shall not be assignable by
you without our prior written consent and any such purported assignment without
such consent shall be null and void. This Commitment Letter is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto (and any Indemnified Persons).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  14    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

We are pleased to have given the opportunity to assist you in connection with
the financing for the Transactions.

 

Very truly yours,

MORGAN STANLEY SENIOR FUNDING, INC.

By:

 

/s/ Pramod Raju

 

Name:

 

Pramod Raju

 

Title:

 

Authorized Signatory

 

  [SIGNATURE PAGE]    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

Agreed to and accepted as of
the date first written above:

FOREST LABORATORIES, INC.

By:

 

/s/ A. Robert D. Bailey

 

Name:

 

A. Robert D. Bailey

 

Title:

 

Senior Vice President, Chief Legal Officer, General Counsel and Secretary

 

  [SIGNATURE PAGE]    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

EXHIBIT A

Project Umbria

$1,900 million Senior Unsecured 364-Day Term Bridge Facility1

 

Borrower:

  

Forest Laboratories, Inc. (the “Company” and the sole “Borrower” under the
Bridge Facility).

Administrative Agent:

  

Morgan Stanley Senior Funding, Inc. (“MSSF”) shall act as sole and exclusive
administrative agent for the Lenders (as defined below) under the Bridge
Facility (in such capacity, the “Administrative Agent”).

Lenders:

  

Banks, financial institutions and other lenders selected by the Lead Arranger in
consultation with the Company (and subject to the Company’s consent, such
consent not to be unreasonably withheld, delayed or conditioned) (together with
the Commitment Party, the “Lenders”).

Lead Arranger and Bookrunner:

  

MSSF will act as lead arranger and bookrunner for the Bridge Facility (in such
capacity, the “Lead Arranger”).

Syndication Agent:

  

MSSF will act as syndication agent for the Bridge Facility (in such capacity,
the “Syndication Agent”).

Transactions:

  

As described in the Commitment Letter.

Bridge Facility:

  

Initial Principal Amount: A senior unsecured increasing rate 364-day term loan
bridge facility in an aggregate principal amount equal to $1,900 million, less
the aggregate gross proceeds of all Notes and other Company Issuances (each as
defined in the commitment letter to which this Exhibit A is attached) issued or
incurred on or prior to the Closing Date (the “Bridge Facility”).

  

Availability: The Borrower may borrow the full initial principal amount, or less
than the full initial principal amount, of the Bridge Facility in a single
borrowing on the Closing Date. No amounts may be borrowed (or re-borrowed) under
the Bridge Facility after the Closing Date.

  

Use of Proceeds: The loans made pursuant to Bridge Facility (the “Bridge Loans”)
may only be incurred on the Closing

 

1 

Capitalized terms used herein without definition have the meanings given such
terms in the Commitment Letter to which this Exhibit A is attached, including
Exhibit B.

 

  A-1    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

  

Date and the proceeds thereof shall be utilized solely (i) to finance the
Transactions, and (ii) to pay fees and expenses incurred in connection with the
Transactions.

  

Maturity: 364 days after the Closing Date (the “Bridge Final Maturity Date”).

  

Amortization: None.

Security:

  

None.

Guarantees:

  

The obligations under the Bridge Facility shall benefit from guarantees made by
the subsidiaries of the Company which are also guarantors of the Company’s
Existing Notes, if any (including any subsidiaries of the Company which shall
become guarantors of the Existing Notes at any time on or after the Closing
Date).

 

Such guarantees shall be on the same terms (and have the same exclusions) as the
guarantees provided under the Existing Notes.

 

As used herein, “Existing Notes” means the 5.00% notes of the Company maturing
in 2021, issued pursuant to the indenture dated as of December 10, 2013.

Voluntary Prepayments and Commitment Reductions:

  

The Bridge Facility may be prepaid at any time in whole or in part without
premium or penalty, upon prior written notice, at the option of the Company,
except that any prepayment of LIBO Rate advances other than at the end of the
applicable interest periods therefor shall be made with reimbursement for any
break funding costs of the Lenders resulting therefrom, pursuant to provisions
substantially the same as those contained in the Existing Credit Agreement.

 

Each optional prepayment of the Bridge Facility shall be applied as directed by
the Company.

 

The unutilized portion of any commitment under the Bridge Facility shall
automatically terminate following the Closing Date.

Mandatory Prepayment:

  

The Company will be required to prepay Bridge Loans on a pro rata basis, at par
plus accrued and unpaid interest, in an amount equal to (a) 100% of the net
proceeds received by the Company or any of its subsidiaries from the issuance of
Securities (as defined in the Fee Letter) or any other capital markets
indebtedness (including convertible and non-

 

  A-2    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

  

convertible securities) or syndicated term loan indebtedness issued or incurred
after the Closing Date (provided, however, for the avoidance of doubt, excluding
the issuance or incurrence of any revolving indebtedness, intercompany
indebtedness or indebtedness incurred to finance working capital in the ordinary
course of business), and (b) 100% of the net proceeds received by the Company or
any of its subsidiaries from the non-ordinary course sale of material property
and assets in excess of specified threshold amounts per transaction and per
fiscal year to be agreed, subject to customary reinvestment rights, and
excluding (i) sales of inventory, (ii) ordinary course dispositions, (iii)
dispositions of obsolete or worn-out property and property no longer used or
useful in the business, (iv) inter-company dispositions, (v) dispositions in
connection with cost cutting initiatives, (vi) dispositions by foreign
subsidiaries to the extent the repatriation of the proceeds of such dispositions
would result in adverse tax consequences as reasonably determined by the
Borrower, (vii) the proceeds from a specific contemplated asset sale previously
identified to the Administrative Agent and (viii) other customary exceptions to
be set forth in the Bridge Facility Documentation.

Interest Rates:

  

The Bridge Loans will accrue interest at a rate per annum equal to the “Adjusted
LIBO Rate” (as defined in the Existing Credit Agreement) applicable to a
three-month interest period, as determined by the Administrative Agent (adjusted
quarterly), plus the spread. The spread will initially be 400 basis points. If
the Bridge Loans are not repaid in full within three months following the
Closing Date, the spread will increase by 50 basis points at the beginning of
the fourth month following the Closing Date, and shall increase by an additional
50 basis points at the beginning of each three-month period thereafter.

 

The Adjusted LIBO Rate shall be deemed to be not less than 1.00% per annum.

 

Interest on the Bridge Loans will be payable in arrears at the end of each
three-month period and at the Bridge Final Maturity Date. Interest on the Bridge
Loans shall not exceed the Total Cap (as defined in the Fee Letter).

 

Notwithstanding anything to the contrary set forth above, at no time shall the
per annum yield on the Bridge Loans exceed the amount specified in the Fee
Letter in respect of the Bridge

 

  A-3    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

  

Facility as the “Total Cap”. Calculation of interest shall be on the basis of
actual days elapsed in a year of 360 days.

Default Interest:

  

Same as the Existing Credit Agreement.

Yield Protection:

  

Same as the Existing Credit Agreement.

Issue Price:

  

Par.

Conditions Precedent:

  

Conditions precedent limited to those conditions precedent expressly set forth
set forth in Section 1 of the commitment letter to which this Exhibit A is
attached and on Exhibit B to the Commitment Letter, and the delivery of a
customary borrowing notice.

Representations and Warranties:

  

Same as the Existing Credit Agreement.

Covenants:

  

Same as the Existing Credit Agreement, except, that in order to comply with the
provisions of Section 6.08 (Restrictive Agreements) of the Existing Credit
Agreement, the negative covenants in the Bridge Facility Documentation shall not
include restrictions on (x) the ability of the Company or any subsidiary of the
company to incur or permit to exist any liens upon any of its property or assets
or (y) the ability of any subsidiary of the Company to pay dividends or other
distributions with respect to holders of its equity interests or to make or
repay loans or advances to the Company or any other subsidiary or to guarantee
indebtedness of the Company or any other subsidiary; provided, however, that the
Bridge Facility Documentation shall provide that, to the extent that the
Existing Credit Agreement is replaced or amended at any time following the
Closing Date, then the applicable amended or replacement credit agreement will
permit the Bridge Facility Documentation to include the restrictions described
in the preceding clauses (x) and (y), and the Company shall cooperate with
Administrative Agent and the Lenders to amend the Bridge Facility Documentation
to incorporate such restrictive provisions, in each case on substantially the
same terms as in the amended Existing Agreement (or any replacement credit
agreement, if applicable).

 

In addition, the Company will be required to use its commercially reasonable
efforts to refinance or replace the Bridge Loans as promptly as practicable
following the Closing Date.

 

  A-4    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

Financial Covenants:

  

Same as the Existing Credit Agreement.

Events of Default:

  

Same as the Existing Credit Agreement.

Bridge Facility Documentation:

  

The Bridge Facility and the Bridge Loans to be made thereunder will be subject
to the Bridge Facility Documentation, which shall include, among other
agreements, documents and instruments, a bridge credit or loan agreement and
guarantees, in each case consistent with the Commitment Letter (including this
Exhibit A) and subject to the Certain Funds Provision. To the extent that the
terms of provisions of the Bridge Facility Documentation are not specified in
the Commitment Letter, such provisions shall be substantially consistent with
the corresponding provisions of the Existing Credit Agreement and the other
“Loan Documents”, as defined in the Existing Credit Agreement (the “Existing
Loan Documents”), but incorporating such changes as may be reasonably required
by a term loan facility.

Assignments and Participations:

  

Each Lender may assign all or, subject to minimum amounts to be agreed, a
portion of its Bridge Loans and commitments under the Bridge Facility; provided,
however, that unless a payment or bankruptcy event of default shall have
occurred and be continuing, or a Demand Failure (as defined below) has occurred,
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required with respect to any assignment that would result in
the Commitment Party holding less than a majority of the aggregate outstanding
principal amount of the Bridge Loans and commitments under the Bridge Facility.
Assignments will require payment of an administrative fee to the Administrative
Agent and, except for an assignment to an existing Lender or an affiliate of an
existing Lender, the consent of the Administrative Agent. In addition, each
Lender may sell participations in all or a portion of its Bridge Loans and
commitments under the Bridge Facility; provided that no purchaser of a
participation shall have the right to exercise or to cause the selling Lender to
exercise voting rights in respect of the Bridge Facility (except as to certain
basic issues).

 

In the event of a “Demand Failure” (as defined in the Fee Letter), the
assignment of commitments and/or Bridge Loans under the Bridge Facility shall be
subject to the applicable Demand Failure-related provisions of the Fee Letter

Voting; Waivers and

  

Same as the Existing Credit Agreement, subject to customary changes applicable
to voting, waivers and amendments under

 

  A-5    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

Amendments:

  

term loan agreements.

Defaulting Lenders:

  

Same as the Existing Credit Agreement, subject to customary changes applicable
to term loan lenders.

Indemnification and Expenses:

  

Same as the Existing Credit Agreement.

Governing Law and Forum:

  

Same as the Existing Credit Agreement, except, that the Borrower and its
subsidiaries shall submit to the exclusive jurisdiction of New York and Federal
courts sitting in the Borough of Manhattan, and any appellate court from any
thereof.

Counsel to Administrative Agent and Lead Arranger:

  

Shearman & Sterling LLP.

 

  A-6    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

EXHIBIT B

Project Umbria

$1,900 million Senior Unsecured 364-Day Term Bridge Facility

Conditions Precedent2

Except as otherwise set forth below, the initial borrowing under the Bridge
Facility on the Closing Date will be subject to the satisfaction or waiver of
the following additional conditions precedent, subject to the Certain Funds
Provision in all respects:

1. The Acquisition shall have been consummated prior to, or shall be consummated
substantially simultaneously with, the borrowings under the Bridge Facility, in
all material respects, in accordance with the terms of the Acquisition
Agreement. The Acquisition Agreement (including all schedules and exhibits
thereto) shall be in full force and effect, and shall not have been amended,
modified or waived, or any consent given thereunder, in each case in a manner
materially adverse to the interests of the Lead Arranger, the Commitment Party
or the Lenders (collectively, the “Lending Parties”), or are made with the
consent of the Lead Arranger (such consent not to be unreasonably withheld or
delayed); provided, that (a) any change to the definition of “Material Adverse
Effect” therein (or any change to any of definitions included within the defined
term “Material Adverse Effect” or to Section 7.02(e) of the Acquisition
Agreement) shall be deemed to be materially adverse to the Lending Parties;
(b) any reduction in the purchase price for the Acquisition shall be deemed not
to be materially adverse to the Lending Parties so long as the amount of such
reduction is applied to reduce the amounts of funded debt on the Closing Date
under the Bridge Facility (and/or the Notes and other Company Issuances, if
applicable) and under the Revolver Draw, and the amount of the Company Cash
Contribution, on a pro rata basis; and (c) any increase in the purchase price
shall not be materially adverse to the Lending Parties so long as such increase
is funded by cash on hand of the Company, and not by drawings under the Existing
Credit Agreement.

2. The Target shall have repaid, or shall repay substantially simultaneously
with the borrowing under the Bridge Facility, in full, all indebtedness for
borrowed money owed by it or any of its subsidiaries (including, without
limitation, the repayment or prepayment of all indebtedness outstanding under,
and the termination of all commitments to lend made under, that certain Credit
Agreement, dated as of October 4, 2013, made by and among, the Target, the
lenders from time to time party thereto, the subsidiaries of the Target party
thereto, the administrative agent thereunder and the other persons party thereto
(as amended, amended and restated or otherwise modified from time to time, the
“Target Credit Agreement”), except for indebtedness for borrowed money which is
permitted to remain outstanding under the terms of the Acquisition Agreement,
with the proceeds of the Bridge Loans and/or the Notes (as applicable)
(collectively, the “Refinancing”).

3. The Lead Arranger shall have received (a) a solvency certificate in
substantially the form of Annex I hereto; (b) customary legal opinions
(consistent with the

 

2 

Capitalized terms used herein without definition have the meanings given such
terms in the Commitment Letter to which this Exhibit B is attached, including
Exhibit A thereto.

 

  B-1    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

“Certain Funds Provision”), payoff letters, corporate records and documents from
public officials (to the extent applicable), and officer’s certificates; and
(c) customary evidence of authority.

4. The Acquisition Agreement Representations shall be true and correct in all
material respects on and as of the Closing Date but only to the extent the
failure of any Acquisition Agreement Representation to be true and correct in
all material respects gives you (or your affiliate) the right to terminate your
(or your affiliate’s) obligation to consummate the Acquisition (or the right
pursuant to the Acquisition Agreement not to consummate the Acquisition) (in
each case, in accordance with the terms of the Acquisition Agreement), and the
Specified Representations shall be true and accurate in all material respects
(without duplication of any materiality or “material adverse effect”
qualifications set forth therein) on and as of the Closing Date, except in the
case of any Acquisition Agreement Representation or Specified Representation
which expressly relates to a given date or period, in which case such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be.

5. The Lead Arranger shall have received, at least five days prior to the
Closing Date, all documentation and other information about the Company and the
Target, and their respective subsidiaries and affiliates, as has been reasonably
requested by the Lead Arranger (on behalf of the other Lender Parties) at least
ten days prior to the Closing Date that such Lending Parties reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act.

6. All fees, expenses and other compensation contemplated by the Commitment
Letter and the Fee Letter payable to MSSF or any other Lending Parties on the
Closing Date and for which invoices have been submitted at least three business
days prior to the Closing Date shall have been paid to the extent due.

7. One or more investment banks reasonably satisfactory to the Lead Arranger
(collectively, the “Investment Bank”) shall have been engaged to privately place
the Notes, and the Company shall have prepared and delivered to the Investment
Bank a customary offering memorandum containing all customary information (other
than the “description of notes” and other information customarily provided by
the Investment Bank or its counsel; provided that the Company shall use
commercially reasonable efforts to negotiate a “description of notes”),
including financial statements and business and other financial data of the type
and form that would be required in a registration statement of the Company on
Form S-1 for an offering registered under the Securities Act relating to senior
unsecured notes and that would be necessary for the Investment Bank to receive
the “comfort letters” specified below, and, in the case of the annual financial
statements, the auditors’ report thereon, other than information that is
customarily excluded from private placements of debt securities pursuant to Rule
144A promulgated under the Securities Act (including (x) consolidating and other
financial statements and data that would be required by Rule 3-09, 3-10 or 3-16
of Regulation S-X or “segment reporting” and (y) Compensation Discussion and
Analysis required by Regulation S-K Item 402(b)), and customary pro forma
balance sheet and pro forma income statements of the Company giving effect to
the Transactions (regardless of whether such pro forma financial information
would be required by Regulation S-X for an offering registered under the
Securities Act) (collectively, the “Offering Document”), together with a draft
of a customary (for private

 

  B-2    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

unsecured debt securities) comfort letter (which shall provide “negative
assurance” comfort) by independent registered public accountants of the Company
that such auditors are prepared to deliver upon completion of customary
procedures (and, to the extent separate historical financial statements of the
Target are included therein, a draft of a customary (for private unsecured debt
securities) comfort letter (which shall provide “negative assurance” comfort) by
independent registered public accountants of the Target that such auditors are
prepared to deliver upon completion of customary procedures). The Investment
Bank shall have been afforded a period of no less than 10 consecutive business
days prior to the Closing Date (the “Bond Marketing Period”) to market the Notes
commencing on the date of delivery of the Offering Document (at no time during
which period the financial information in the Offering Document shall be
“stale”). If at any time you shall in good faith believe that you have provided
the financial and other information required for the preliminary offering
memorandum referred to in the first sentence of this paragraph 7 (the “Required
Information”), you may deliver to the Lead Arranger written notice to that
effect (stating when you believe you completed any such delivery), in which case
you shall be deemed to have delivered such Required Information on the date
specified in such notice and the Bond Marketing Period shall be deemed to have
commenced on the date specified in such notice, in each case unless the Lead
Arranger in good faith reasonably believes that you have not completed delivery
of such Required Information and, within two business days after their receipt
of such notice from you, the Lead Arranger delivers a written notice to you to
that effect (stating with specificity which Required Information you have not
delivered for purposes of compliance with this condition only) (provided that it
is understood that the delivery of such written notice from Lead Arranger to you
will not prejudice your right to assert that the Required Information has in
fact been delivered).

 

  B-3    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

ANNEX I TO EXHIBIT B

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

of

[BORROWER]

AND ITS SUBSIDIARIES

Pursuant to the Credit Agreement, the undersigned hereby certifies, solely in
such undersigned’s capacity as [chief financial officer] [specify other officer
with equivalent duties] of the Borrower, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement and
the incurrence of any other Indebtedness on the date hereof, and after giving
effect to the application of the proceeds of such Loans and other Indebtedness:

 

 

a.

The fair value of the assets of the Borrower and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

 

b.

The present fair saleable value of the property of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

 

c.

The Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

 

d.

The Borrower and its subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
subsidiaries after consummation of the transactions contemplated by the
Commitment Letter.

[Signature Page Follows]

 

  B-I-1    Forest – Commitment Letter (Jan 2014)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [specify other officer with
equivalent duties] of the Borrower, on behalf of the Borrower, and not
individually, as of the date first stated above.

 

FOREST LABORATORIES, INC.

By:

 

 

Name:

 

Title:

 

 

  B-I-2    Forest – Commitment Letter (Jan 2014)